DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendments filed on 12/20/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Newly added limitation “when the display receives inputs from users of the first and second game devices at the position, the processing device executes processing corresponding to the processing content” is not clearly supported.  Applicant cites to the original disclosure paragraphs [0017] and [0019] for support wherein a generation device, 13, is connected to a display 19 which may receive inputs to be composited into a 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US Pub. No. 2014/0274297 A1 hereinafter referred to a Lewis) in view of Willette et al. (US Pub. No. 2017/0001111 A1 hereinafter referred to as Willette).
As per claims 1 and 7-8, Lewis teaches a video generation system (abstract teaches a gameplay video generating system comprising a gaming client providing video and indication of metadata in order to allow a network system to combine into a composite video comprising the video and the metadata labels), comprising: a processing device (Figs. 1 and 3, item 118 and paragraphs [0042] and [0047] processing device receives metadata from a gaming client); a first (Fig 1 and paragraph [0042] includes multiple gaming devices and players in a network setup) game device that outputs, to the processing device, first game video and first game data that comprises a first position coordinate of a first object in a video game (Figs. 1-4, items 118 and 200 and paragraphs [0029]-[0030], [0033], [0042], [0047]-[0048], and [0098]-[0099] the gaming device, item 200 (paragraph [0030]), send gameplay information (paragraph [0047]) and video (paragraphs [0048] and [0098] indicates the video is on the processing device), while paragraph [0047] indicates a media server instead, for combining the gameplay information and the video together into a composite video); a second game device (paragraphs [0037] 
As per claim 2, Lewis teaches a system further comprising: an operating device that operates the generation device (Fig. 1, items 116 and 118).
As per claim 3, Lewis teaches a system wherein the generation device composites the first and second display contents with the first and second game videos, respectively, and outputs the composited first and second display content to the display (Fig. 12 data is combined with the video and paragraph [0042] other devices can be used to view the video.  Additionally paragraph [0041] teaches a combined video reel for multiple players games.).
As per claim 4, Lewis teaches a system further comprising: a compositing device that composites the first and second display contents with the first and second game videos, respectively, and outputs 
As per claim 5, Lewis teaches a system wherein the processing device provides first game data and second game data to the generation device in response to receiving a request from the generation device (paragraphs [0120]-[0121] media device interacts with the processing device (i.e. requests information) in order to gain information to composite with video).
As per claim 9, Lewis teaches a system wherein the generation device acquires unprocessed game data from the processing device, and the generation device generates the first and second (paragraph [0041]) display contents to be composited with the first and second game video, respectively, using the unprocessed game data (paragraphs [0098] and [0120]-[0121] see video which would be unprocessed data or metadata which has yet to be combined and therefore processed for the purpose of combining) and the unprocessed game data is game data that is not processed into the predetermined format(paragraphs [0098] and [0120]-[0121] see video which would be unprocessed data or metadata which has yet to be combined and therefore processed for the purpose of combining with the composited being the predetermined format).
As per claim 10, Lewis teaches a device wherein the processor generates the first and second (paragraph [0041]) display contents to be composited with first and second game video, respectively, outputted from the game device, using unprocessed game data (paragraphs [0098] and [0120]-[0121] see video which would be unprocessed data or metadata which has yet to be combined and therefore processed for the purpose of combining) and the unprocessed game data is game data that is not processed into the predetermined format (paragraphs [0098] and [0120]-[0121] see video which would be unprocessed data or metadata which has yet to be combined and therefore processed for the purpose of combining with the composited being the predetermined format).

As per claim 12, Lewis teaches a system wherein each of the first and second display (paragraph [0041]) contents includes at least one of: a button operated by a commentator; a graph of the game data; and an interface for displaying the game data (Fig. 12, game data is displayed, see item 1214, in a video interface (paragraph [0177])).
Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. Applicant argues that amended claims 1 and 7-8 overcome the current combination of prior arts regarding amended features clarifying the compilation reels of at least two players.  See above regarding claim 1 112 rejection.  As per applicant’s interpretation of paragraph [0041] applicant selects only the feature of paragraph [0041] regarding playing a multiplayer game for a compilation reel including gameplay by different players and not additional portions regarding a different game, a different instances, or other features showing the compilation reel is a combination of different game player’s videos and not merely the inclusion of different players together into one frame.  Additionally examiner quotes “comprise segments of any duration from one or more videos of gameplay” as supporting the above interpretation.  Specifically paragraph [0041] is about combining different player’s videos together and not having a plurality of players in one video.  Therefore applicant’s arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Watanabe et al. (US Pub. No. 2006/0205512 A1) teaches a plurality of gaming devices comprising a main display which displays images of the game play of the gaming devices to an audience.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/14/2022